Citation Nr: 1134083	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  10-16 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The Veteran had active service from December 1942 to January 1946.  He died in September 2008; the appellant is the Veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction over the case was subsequently transferred to the RO in Columbia, South Carolina.  This case was before the Board in May 2011 when it was remanded for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in September 2008 at the age of 86 years.

2.  At the time of the Veteran's death, his only service connected disability was posttraumatic stress disorder (PTSD), rated 50 percent disabling.

3.  The Veteran's death was due to acquired pneumonia and end-stage dementia.

4.  Pneumonia and dementia were not manifested in service; no disease that caused or contributed to cause the Veteran's death is shown to have been related to his service.

5.  A service-connected disability did not cause, hasten, or contribute to cause the Veteran's death.

CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the effective-date element of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that proper VCAA notice for DIC claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. 

The RO and the Appeals Management Center (AMC) provided notice letters to the appellant in February 2009, June 2009 and May 2011.  Although complete VCAA notice was not sent until after the RO's initial adjudication of the claim, the Board finds there is no prejudice to the appellant in proceeding at this point with issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the AMC readjudicated the appellant's claim.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different if complete VCAA notice had been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

Regarding VA's duty to assist, VA has obtained all pertinent/identified records that could be obtained; all evidence constructively of record (service treatment records (STRs) and VA medical records) has been secured.  Furthermore, in 2010, a VA medical advisory opinion from a physician who reviewed the Veteran's claims file was obtained.  The appellant has not identified any outstanding pertinent evidence which could be obtained to substantiate the claim.  (Further pertinent evidence may be outstanding.  However, such evidence cannot be obtained without the appellant's cooperation.  The AMC attempted to secure such from the appellant in a May 2011 letter.  She did not respond, and further development could not proceed without her response.  The duty to assist is not a one-way street.  A claimant cannot passively wait for assistance in those circumstances where her cooperation is needed for evidentiary development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).).  VA's duty to assist is met.   

Accordingly, the Board will address the merits of the claim.

II.  Law and Regulations

To establish service connection for the cause of the veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be established for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

III.  Factual Background and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service personnel records note that he participated in the invasion of Leyte Island, Philippines, and Luzon, Philippines.  STRs for the Veteran's period of active duty from 1942 to 1946 are silent for any complaints, findings, treatment, or diagnosis of pneumonia or dementia.

STRs from the Veteran's (inactive) reserve service note that he was hospitalized for pneumonia and/or flu in 1969 and/or 1973.  He recovered normally.  See February 1974, January 1975, May 1976, April 1977 and April 1978 reports of medical history.  

A July 2008 VA examination report notes the Veteran's history of combat service.  Following service, the Veteran had normal pressure hydrocephalus which required two neurosurgeries and left him with limited mental capacities.  The Veteran's complaints (as articulated by his wife of 62 years) included insomnia, nightmares, violent episodes at night and depression.  The Veteran was residing in a nursing home and his medications included Seroquel.  The diagnosis was PTSD.

By rating decision in September 2008, the RO granted service connection for PTSD, rated 50 percent disabling.  

The record reflects that the Veteran died in September 2008; the immediate cause of his death was healthcare acquired pneumonia, due to end-stage dementia.  

In a January 2010 statement, the appellant essentially maintained that the medication (Seroquel) that the Veteran was taking for his PTSD caused his pneumonia and ultimately his death.

In September 2010 a VA physician reviewed the Veteran's claims file and opined that the Veteran:  

had advanced multiinfarct (sic) dementia, as well as several other problems and although Seroquel has been shown to increase the risk of death in elderly patients with dementia-related psychosis, which is not entirely clear to me that he had, the relative risk is between 1.6 and 1.7.  There are many other potential causes of death in elderly patients with advanced dementia.  In fact, many more elderly patients with advanced dementia develop pneumonia and die that are not on Seroquel, and although it is possible that Seroquel contributed in this case, it my opinion it certainly does not rise to the level of more likely than not or even as likely as not that the Seroquel was a contributing factor.

In May 2011, the AMC requested the appellant to provide a release so that the AMC could obtain a complete set of clinical records from Conway Medical Center in Conway, South Carolina, where the Veteran was hospitalized at the time of his death, or, in the alternative, to provide her own copies of these clinical records.  The appellant did not respond to this request for such information and evidence.

In 2011, in response to the appellant's July 2009 statement that the Veteran had been treated at the VA Medical Center (VAMC) in Charleston, South Carolina, the AMC requested all outstanding records of evaluation and/or treatment from this facility.  The appellant was informed in a July 2011 supplemental statement of the case that the Veteran was only seen for compensation and pension examinations, not treatment, at the Charleston VAMC.

Following a review of the record, the Board finds that the preponderance of the evidence is against the appellant's claim.

The Veteran's death certificate shows that the immediate cause of death was healthcare acquired pneumonia, due to end-stage dementia.  The STRs from his active service are silent for evidence of pneumonia and dementia, and contemporaneous post-service medical evidence of record is silent for these disabilities until many years after the Veteran's military service.  Moreover, following a review of the Veteran's claims file in September 2010, a VA physician opined that the Veteran's PTSD and medication taken there for did not contribute to cause his death.  Reasons and bases were provided for this opinion as noted above.  The record does not contain any medical opinion favorable to the appellant's claim.  There is no competent evidence that the Veteran's service connected disability (or medication taken there for) contributed to cause, or hastened, his death.  

The appellant believes that the Veteran's death is related to the medication he took for his service-connected PTSD.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Here, however, medical expertise is required to answer the question of whether the Veteran's death is related to his medication taken for PTSD.  The appellant's lay opinion concerning this matter requiring medical expertise is of no probative value.

As the preponderance of the evidence is against this claim, it must be denied.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


